—In an action to recover damages for goods sold and delivered, the defendants appeal from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered December 6, 1995, which granted the plaintiffs motion for summary judgment. Justice Florio has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
*425Ordered that the order is affirmed, with costs.
The plaintiff presented a prima facie case demonstrating its entitlement to summary judgment. The defendants’ general denials were insufficient to create a genuine issue of material fact. Therefore, the Supreme Court properly granted the plaintiffs motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562; Spancrete Northeast v Elite Assocs., 184 AD2d 562).
The defendants’ remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Santucci, Friedmann and Florio, JJ., concur.